El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
La Corte de Distrito de Humaeao declaró justificado el dominio de una finca de siete cuerdas situada en el barrio “Llave,” lugar denominado “Palma,” del municipio de Vieques, a favor de Esteban Savino Díaz. Presentada la resolución de la corte para su inscripción, el registrador la denegó por resultar del registro que la dicha finca estaba inscrita como parte del resto de otra de mayor extensión.
No conforme Esteban Savino Díaz interpuso el presente recurso gubernativo y en su alegato ha tratado de demostrar que' las fincas son distintas. Hemos estudiado el expediente y aunque no estamos en condiciones de poder afirmar una cosa u otra, nos inclinamos a creer que asiste la razón al re-gistrador.
La situación de la parcela objeto del expediente es exac-tamente igual a la de la finca ya inscrita desde el año 1882. Examinando las transferencias del dominio de las porciones segregadas de la finca principal inscrita, se nota que existe también igualdad en algunas colindancias. Y la historia de la adquisición es la misma: la finca inscrita lo fué a favor de Juan Angel Guadalupe, y la parcela cuyo dominio justi-ficó Savino fué adquirida tres cuerdas por compra a Juan Angel Guadalupe, hace unos veinte años, y cuatro cuerdas por compra a la Sucesión de Juan Angel Guadalupe hace unos cuatro años.
Bajo tales circunstancias y vista la jurisprudencia esta-blecida por esta corte entre otros én el caso de Gómez Méndez y Cía. v. El Registrador, 16 D. P. R. 826, debe confirmarse la nota recurrida. .

Coafirmada la nota recurrida.

*437Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Plntcliison.